Citation Nr: 1709716	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-08 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for sensory deficit of right lower extremity, currently evaluated as 0 percent (noncompensable) disabling from September 1, 2010.

2.  Entitlement to restoration of a 10 percent rating for sensory deficit of left lower extremity, currently evaluated as 0 percent (noncompensable) disabling from September 1, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1978 to December 1993-including service in Southwest Asia, and his decorations include the Southwest Asia Service Medal with one bronze service star (BSS).

These matters come to the Board on appeal from a May 2010 decision of the RO that denied entitlement to a TDIU; and that decreased the separate evaluations for the Veteran's service-connected sensory deficit of each lower extremity from 10 percent each (effective in December 2008) to 0 percent each (noncompensable) under Diagnostic Code 5242-8521, effective September 2010, a period less than 5 years.  The Veteran timely appealed.

The issue of entitlement to a TDIU, and the issue of service connection for PTSD are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the reduction of the disability rating below 10 percent for service-connected sensory deficit of right lower extremity, the Veteran exhibited improvement in neurological testing, but not in the ability to function under ordinary conditions of life and work; and, actual improvement was not demonstrated.

2.  At the time of the reduction of the disability rating below 10 percent for service-connected sensory deficit of left lower extremity, the Veteran exhibited improvement in neurological testing, but not in the ability to function under ordinary conditions of life and work; and, actual improvement was not demonstrated.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 10 percent rating for sensory deficit of right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8521 (2016). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 10 percent rating for sensory deficit of left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8521 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, as the benefits sought on appeal for restoration of benefits are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 






II.  Analysis 

The Veteran is challenging the reduction of the disability ratings assigned for sensory deficit of right lower extremity and for sensory deficit of left lower extremity, from 10 percent disabling each to 0 percent each (noncompensable). 

When reduction of a rating assigned to a service connection disability is considered warranted, a rating proposing such reduction will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that the rating should be maintained.  38 C.F.R. § 3.105(e).

Here, each of the reductions was carried out in a May 2010 rating decision, more than 60 days after a March 2010 rating action proposed such reductions, with notice to the Veteran.  In these matters the evidence reflects that the procedure regarding reductions was properly followed, and the Veteran is not alleging otherwise. 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (noting that the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421. 

The Veteran contends that each of the 10 percent disability ratings that had been assigned for sensory deficit of each lower extremity should not have been reduced because the reductions were based on inadequate examination that lacked thoroughness.  The Veteran reported that he continued to have back and leg pain, even after he underwent a lumbar fusion in September 2009; and reported that his treating physician now considered him totally disabled.  In December 2009, the Veteran reported that there was tingling and numbness, abnormal sensation, pain, and weakness of the affected parts.
 
Because this case involves the reduction of each rating, the question is not whether the Veteran meets the criteria for a 10 percent rating for sensory deficit of right lower extremity and for sensory deficit of left lower extremity; but, rather, whether the reduction in each rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and does not also contemplate a claim for an increased rating).  

The Board must focus on the evidence available to the RO at the time each of the reductions was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability of the lower extremities had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred; and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993). 

Historically, in this case, the RO granted service connection and assigned initial 10 percent disability ratings for sensory deficit of each lower extremity, effective December 11, 2008-based on evidence of positive straight leg raising tests and decreased sensation.  Effective September 1, 2010, the RO decreased the evaluations to 0 percent (noncompensable) for sensory deficit of each lower extremity-based on evidence of normal sensory, motor, and reflex examinations.

Here, the report of an August 2009 VA (contract) examination includes a diagnosis of degenerative joint disease of the lumbar spine, and indicates that the Veteran reported the following symptoms associated with the spinal condition:  stiffness, spasms, decreased motion, and numbness.  He reportedly did not experience fatigue or paresthesias, although he noted weakness of the spine and leg.  During flare-ups, the Veteran reportedly could hardly get out of bed; and reported that his back hurt all the time while walking.  Records show that the Veteran underwent spinal injections in 2009, and that his condition had not resulted in any incapacitation.

Another VA examiner in August 2009 indicated that the Veteran's sacral spine sensory function was impaired; and noted a sensory deficit (at S1) of bilateral lateral leg.  The lower extremities showed no signs of pathologic reflexes; however, there were signs of lumbar intervertebral disc syndrome.  The examiner opined that the most likely peripheral nerve involved was the superficial peroneal nerve.  There was disc space narrowing and marginal hypertrophic change between the transitional vertebra and the sacrum.  The examiner also noted an abnormal gait and posture, with stiff back; and guarding with all ranges of motion.  The examiner opined that the effects of the condition on the Veteran's usual occupation and daily activities were moderately limiting; and that the Veteran would experience pain and discomfort with prolonged walking and standing and lifting more than 15 pounds.   

Records show that the Veteran underwent a lumbar fusion of L3-L5 in September 2009.

As noted above, in a December 2009 examination by the same contract physician, the Veteran reported tingling and numbness, abnormal sensation, pain, and weakness of the affected parts; and reported that the symptoms occurred constantly.  He reportedly had not received any treatment for this condition, nor had experienced any overall functional impairment.  The report of the December 2009 VA examination reveals that the Veteran's posture and gait were within normal limits, although he required a cane for walking.  Neurological examination was within normal limits.  Examination of the lumbar spine revealed no sensory deficits from L1-L5, and examination of the sacral spine revealed no sensory deficits of S1.  The lower extremities showed no signs of pathologic reflexes.  The examiner noted, "Peripheral nerve involvement was not evident during the examination," and "There is no diagnosis because there is no pathology to render a diagnosis." 

In VA outpatient treatment records in December 2009, an attending physician also noted the Veteran's reports of some improvement from the surgery and that there was no current extremity weakness, numbness, or loss of sensitivity.  

The RO proposed reduction of the ratings for right and left lower extremity sensory deficit to noncompensable based largely on the post-surgery medical reports.  The RO continued a 40 percent rating for service-connected intervertebral disc syndrome.  RO executed the reductions in May 2010, again citing the neurological examination observations but without comment on whether the improvement included improved function and whether the improvement was shown to be permanent.   

In July 2010, the Veteran expressed disagreement and submitted a letter from his private orthopedic physician who briefly noted that the Veteran continued to have post-surgery back and leg pain and was totally disabled.  There were no specific comments regarding lower leg sensory deficits, numbness, or weakness.  

In a February 2013 substantive appeal, the Veteran reported that he continued to experience incomplete paralysis below the knee in both legs. 

VA primary care and neurological consult records, dated from May to July 2014, show a long history of back and lower extremity radiating pain, without clear imaging to correlate for his current pain pattern.  Testing on one occasion showed intact sensation to monofilament and light touch.  The Veteran was to pursue conservative treatment such as physical therapy, muscle relaxants, and anti-inflammatory medications to help relieve his pain; and he was considering spinal cord stimulation for leg pain treatment.
  
The Board notes that the findings of the December 2009 VA examination formed the basis of the RO's reducing the Veteran's disability ratings for sensory deficit of each lower extremity from 10 percent each to 0 percent each (noncompensable), as a result of the examiner's findings of no pathology to render a diagnosis and no objective findings of sensory deficits.  However, a review of the record demonstrates that the RO relied upon the December 2009 VA examination report, which did not specifically address whether the Veteran's service-connected sensory deficit of each lower extremity had improved; and, if so, whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Indeed, the December 2009 examination report continued to note subjective factors such as tingling and numbness, pain, weakness, and abnormal sensation.  While the December 2009 examiner noted no objective factors, this finding alone does not reflect actual improvement.  Hence, actual improvement has not been demonstrated.  Subsequent VA outpatient records are also inconclusive, indicating continued lower extremity neurological pain but with occasional observations of intact sensation.  

The Board is mindful that, in reducing each of the disability ratings for sensory deficit of each lower from 10 percent each to 0 percent each (noncompensable), the RO considered the results of the Veteran's December 2009 VA examination, which tended to show that the Veteran's service-connected sensory deficit of each lower extremity did not meet the criteria for a 10 percent rating based on incomplete paralysis of foot movements which is mild.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  Moreover, loss of sensation is only one feature of the rating for loss of function due to incomplete paralysis of the peroneal nerve system.  The Board cannot find based on the evidence of record, including more recent VA treatment records that continue to show conservative treatment for lower extremity pain, that there was improvement in his ability to function under the ordinary conditions of life and work.

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 10 percent ratings for sensory deficit of each lower extremity are restored as of September 9, 2010.  The appeal is allowed to this extent.  


ORDER

Reduction of a 10 percent rating for service-connected sensory deficit of right lower extremity was improper; restoration of a 10 percent rating is granted.

Reduction of a 10 percent rating for service-connected sensory deficit of left lower extremity was improper; restoration of a 10 percent rating is granted.


REMAND

PTSD

In November 2015, the RO confirmed and continued a previous denial of the Veteran's claim for service connection for PTSD.  In August 2016, the Veteran submitted a proper notice of disagreement (NOD) with the denial of service connection.
 
Although the RO acknowledged receipt of the NOD in an October 2016 letter, the RO neither has resolved the NOD to the Veteran's satisfaction, nor has it issued a statement of the case concerning the denial of service connection for PTSD.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The Veteran contends his unemployability is due solely to service-connected disabilities.  Here, records reflect that he had completed one year of college and had no additional training.  He last worked full-time as a corrections officer in 2006.

His Social Security records, dated in January 2010, show the onset of disability in April 2008 and list the following severe impairments (consisting of both service-connected and nonservice-connected disabilities):  degenerative disc disease of the lumbar spine requiring a spinal fusion, impingement syndrome and SLAP repair of the right shoulder, diabetes, and hypertension.
 
In July 2010, the Veteran's treating physician indicated that the Veteran continued to have both back and leg pain, despite undergoing lumbar fusion in September 2009; and opined that the Veteran was considered completely and totally disabled.

In May 2013, a private physician opined that, because of PTSD, the Veteran was moderately compromised in his ability to sustain social relationships; and also was unable to sustain work relationships.  The physician considered the Veteran to be permanently and totally disabled and unemployable.

Here, the Board has remanded the claim for service connection for PTSD to the AOJ for issuance of a statement of the case. The determination of the service connection claim could markedly affect the determination of the TDIU claim, particularly in light of the May 2013 private medical opinion.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

With restoration of each of the 10 percent disability ratings for sensory deficit of each lower extremity, the Board notes that the Veteran meets the threshold percentage requirements for consideration of a TDIU.  In this case, the combined disability rating, including the bilateral factor since December 2008, has been at least 80 percent.

Currently, service connection and compensation have been awarded for the following disabilities:  Intervertebral disc syndrome of the lumbar spine with degenerative arthritis changes and erectile dysfunction, rated as 40 percent disabling; status-post neck injury with cervical strain and spur formation at C4 with degenerative joint disease, rated as 20 percent disabling; radiculopathy of the right upper extremity, rated as 20 percent disabling; radiculopathy of the left upper extremity, rated as 20 percent disabling; sensory deficit of right lower extremity, rated as 10 percent disabling; sensory deficit of left lower extremity, rated as 10 percent disabling; bronchial asthma, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; tinea pedis, rated as 0 percent (noncompensable) disabling; and scar residual of status-post left inguinal herniorrhaphy, rated as 0 percent (noncompensable) disabling. 

In this case, there is no opinion of record regarding the Veteran's functional impairment due to his service-connected disabilities with regard to employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from January 2017 forward; and associate them with the Veteran's claims file.

2.  Issue a SOC with regard to the denial of service connection for PTSD.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

3.  Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment imposed by the Veteran's service-connected disabilities that would interfere with substantially gainful employment.  The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

In proffering an opinion, the examiner should address the Veteran's functional limitations due to his service-connected disabilities, jointly-(i.e., lumbar spine, cervical spine, right and left upper extremities, right and left lower extremities, bronchial asthma, hypertension, tinea pedis, and scar residual), plus any other disabilities for which service connection is granted, as they may relate to his ability to function in a work setting and to perform work tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. The examiner should set forth a rationale for the conclusions reached.  The examiner should report the nature and degree of remaining function that the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.  For example, can the Veteran operate an automobile, travel on public transportation, answer telephones, operate a computer, organize tasks, follow work instructions, or function in a group environment. 

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal (including the inextricably intertwined claim for service connection for PTSD, and the matter of entitlement to a TDIU).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


